Title: Thomas T. Hewson to Thomas Jefferson, 8 January 1811
From: Hewson, Thomas T.
To: Jefferson, Thomas


          
            Sir,
            Philada Jany 8th 1811.
          
           At the annual election of Officers, held on the 4th instant by again re-electing you to the Presidential chair, The American Philosophical Society has renewed its expressions of respect for your character, and of gratitude for the repeated benefits received thro your fostering attention to the welfare of the Society. I am happy in the honour conferred on me in being made the channel of this communication, and hope that I may be permitted to join in the pleasing expectation that you will long continue to preside over the interests of this institution
          
            With Sentiments of high respect I have the honour to be Your obedient humble servt
            
 Thos T Hewson Correspondg Secy
          
        